Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT 
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner and Atty Yoshiko Ito, #70,437 agreed to the following changes. The application has been amended as follows:

CLAIM 18.	(Currently Amended)  An appliance comprising: 
a sensor input unit that inputs a plurality of control commands to control operations of the appliance, 
	wherein the appliance estimates a user based on a control command type that is a type of the control command, and an operation feature amount when the control command is input to the sensor input unit by the user,
wherein the operation feature amount includes an analysis pattern of a time-dependent change of an electrostatic capacitance value corresponding to a pressure on a touch panel of the sensor input unit by a Fast Fourier Transformation,
wherein the sensor input unit comprises a first sensor input unit,
wherein the appliance further comprises a second sensor input unit that collects a behavior feature amount of the user from a time earlier than the first sensor input unit starts to operate, and
wherein the appliance estimates the user based on the control command type and the operation feature amount from the first sensor input unit and the behavior feature amount collected from the second sensor input unit.

CLAIM 19.	(Currently Amended)  A user estimation system comprising:
a first appliance comprising a first sensor input unit that inputs a plurality of control commands to control operations of the appliance, wherein the first appliance estimates a user based on i) a control 
a second appliance that comprises a second sensor input unit collecting a behavior feature amount of the user from a time earlier than the first sensor input unit starts to operate,
wherein the operation feature amount includes an analysis pattern of a time-dependent change of an electrostatic capacitance value corresponding to a pressure on a touch panel of the first sensor input unit by a Fast Fourier Transformation, and
wherein the user estimation system estimates a configuration and a behavior pattern of the user from an estimated result of the user by the first appliance, and the behavior feature amount collected by the second appliance.
	
The currently sited prior art Thakur (US 8,856,670) teaches customizing user interfaces based on usage patterns determined from user behaviors. However, Thakur does not discloses “..wherein the operation feature amount includes an analysis pattern of a time-dependent change of an electrostatic capacitance value corresponding to a pressure on a touch panel of the first sensor input unit by a Fast Fourier Transformation, and wherein the user estimation system estimates a configuration and a behavior pattern of the user from an estimated result of the user by the first appliance, and the behavior feature amount collected by the second appliance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.

/Tammara R Peyton/
Primary Examiner, Art Unit 2184
March 11, 2022